Appellate Case: 21-4038     Document: 010110641803         Date Filed: 02/07/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                            February 7, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  THOMAS RANDALL AINSWORTH,

        Petitioner - Appellant,

  v.                                                            No. 21-4038
                                                       (D.C. No. 2:17-CV-01205-RJS)
  ROBERT POWELL, Warden,                                          (D. Utah)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY *
                    _________________________________

 Before McHUGH, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

        Thomas Randall Ainsworth seeks a certificate of appealability (COA) to appeal

 the judgment denying his 28 U.S.C. § 2254 habeas corpus petition and an order

 dismissing his post-judgment motion as an unauthorized second or successive habeas

 petition. We deny his request for a COA and dismiss this matter. We also deny his

 request for authorization to file a second or successive § 2254 habeas petition.

                                    I. BACKGROUND

        This case concerns two criminal offense classifications under Utah law for

 negligent operation of a motor vehicle causing serious bodily injury or death. The



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-4038     Document: 010110641803         Date Filed: 02/07/2022     Page: 2



 offense could be a second-degree felony under the “measurable substance” statute if the

 person had “any measurable amount of a [Schedule I or Schedule II] controlled

 substance” in their body. Utah Code Ann. § 58-37-8(2)(g)(i); see also id.

 § 58-37-8(2)(h)(i) (second-degree felony if involving Schedule I or II controlled

 substance). Or the offense could be a third-degree felony under the “DUI” statutory

 scheme if the person was “under the influence of alcohol, any drug, or the combined

 influence of alcohol and any drug to a degree that renders the person incapable of safely

 operating a vehicle.” Id. § 41-6a-502(1)(b); see also id. §§ 41-6a-503(2)(a) (third-degree

 felony if causing serious bodily injury), 76-5-207(2)(a)(ii) (same if causing automobile

 homicide).

        Ainsworth was charged in Utah state court with, among other things, three

 second-degree felony counts under the measurable-substance statute stemming from a

 motor vehicle accident that occurred when he drove across a median and hit another car.

 Two adults in the other car were seriously injured and their eighteen-month-old son was

 killed. Ainsworth told police he lost control of his car when he reached for his cell phone

 on the floorboard of the car. A blood test showed Ainsworth had 0.2 mg/L of

 methamphetamine in his system. Methamphetamine is a Schedule II substance. See id.

 § 58-37-4(2)(b)(iii)(B).

        Ainsworth moved to amend the information to charge him with third-degree

 felonies under the DUI statutory scheme on the ground that the measurable-substance

 statute violated the Utah Constitution’s Uniform Operation of Laws Clause and the due



                                              2
Appellate Case: 21-4038     Document: 010110641803         Date Filed: 02/07/2022        Page: 3



 process clauses of the Utah and United States Constitutions. 1 He argued the

 measurable-substance statute imposed a harsher penalty for what he viewed as

 less-culpable conduct—the DUI offense requires proof the driver was impaired but the

 measurable-substance offense does not. The trial court denied the motion. Ainsworth

 then pled guilty to the three measurable-substance offenses but reserved his right to

 appeal, among other things, the denial of his motion to amend the information. He was

 sentenced to three consecutive prison sentences of three to fifteen years.

        Ainsworth was successful on direct appeal to the Utah Court of Appeals, which

 agreed with his argument that the measurable-substance statute violated the Uniform

 Operation of Laws Clause. Accordingly, the Court of Appeals vacated Ainsworth’s

 convictions and remanded for entry of third-degree felony convictions and for

 resentencing. It did not reach Ainsworth’s due process argument.

        The State then obtained review in the Utah Supreme Court (USC), which reversed.

 See State v. Ainsworth, 423 P.3d 1229, 1231 (Utah 2017). The USC concluded that the

 measurable-substance “provisions do not define a ‘lesser crime’” than the DUI

 provisions, and that “offenders under [the measurable-substance] provisions are not ‘less

 culpable.’” Id. at 1233. The USC explained: “Schedule I and II drugs are those viewed



        1
          The Uniform Operation of Laws Clause states: “All laws of a general nature
 shall have uniform operation.” Utah Const. art. 1, § 24. The Fourteenth Amendment’s
 Due Process Clause prohibits states from depriving “any person of life, liberty, or
 property, without due process of law.” U.S. Const. amend. XIV, § 1. The Utah
 Constitution’s Due Process Clause provides that “[n]o person shall be deprived of life,
 liberty or property without due process of law.” Utah Const. art. 1, § 7.

                                              3
Appellate Case: 21-4038      Document: 010110641803         Date Filed: 02/07/2022      Page: 4



 as having a greater potential for abuse and a greater risk of dependence than other

 controlled substances.” Id. at 1234. And “[t]hat concern can certainly sustain a rational

 decision by the legislature to punish the use of these substances more harshly than the use

 of other substances.” Id. The USC added that “the legislature apparently . . . considered

 the use of a Schedule I or II drug a sufficient concern that it deemed the mere presence of

 such a substance adequate to trigger a second degree felony—even without proof of

 impairment. And that is its prerogative.” Id. at 1235. The USC stated it was “in no

 position to second-guess that decision by concluding that we think the element of

 impairment a more significant aggravator than the presence of a particular drug.” Id.

 Accordingly, the USC concluded that there was no violation of the Uniform Operation of

 Laws Clause. The USC considered Ainsworth’s argument that the measurable-substance

 statute violated his due process rights “a mere restatement of the uniform operation

 challenge” and rejected it for the same reasons. Id. at 1233 n.3. 2

        Ainsworth then pursued § 2254 relief pro se, arguing the measurable-substance

 statute’s second-degree felony designation, as compared with the third-degree felony

 DUI designation, violated his substantive due process rights because it is not rationally

 related to a legitimate state interest. The district court denied his habeas petition because

 Ainsworth had “not met his burden of finding on-point United States Supreme Court

 precedent and arguing that the Utah Supreme Court unreasonably applied it.” R., Vol. II



        2
         A substantive due process analysis also involves a rational-basis test, at least
 where fundamental liberty interests are not at stake. See Washington v. Glucksberg,
 521 U.S. 702, 728 (1997).
                                               4
Appellate Case: 21-4038      Document: 010110641803           Date Filed: 02/07/2022      Page: 5



 at 39. The district court itself searched for any such precedent and found none. See id.

 The court also denied a COA.

        Ainsworth moved for relief under Federal Rule of Civil Procedure 60(b), raising

 multiple issues. The district court determined that the motion was an unauthorized

 second or successive § 2254 petition and denied it after determining it was not in the

 interests of justice to transfer the successive petition to this court. The district court again

 denied a COA.

        Ainsworth has filed a pro se combined COA application and opening brief (COA

 Application) seeking review of both rulings.

                                    II. COA STANDARD

        To appeal the denial of a § 2254 petition or the dismissal 3 of an unauthorized

 second or successive § 2254 petition, a petitioner must first obtain a COA. See 28 U.S.C.

 § 2253(c)(1)(A); cf. United States v. Harper, 545 F.3d 1230, 1233 (10th Cir. 2008)

 (holding that the “dismissal of an unauthorized § 2255 motion is a final order in a

 proceeding under [§] 2255 such that § 2253 requires [a] petitioner to obtain a COA

 before he or she may appeal” (internal quotation marks omitted)). To obtain a COA on

 claims the district court denied on the merits, a petitioner must make “a substantial

 showing of the denial of a constitutional right,” § 2253(c)(2), such “that reasonable jurists

 would find the district court’s assessment of the constitutional claims debatable or

 wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000). For claims the district court


        3
         Although the district court said it was denying the post-judgment motion, we
 construe its ruling as a dismissal.
                                                5
Appellate Case: 21-4038       Document: 010110641803          Date Filed: 02/07/2022        Page: 6



 denied on a procedural ground without reaching the merits, the petitioner must show “that

 jurists of reason would find it debatable whether the petition states a valid claim of the

 denial of a constitutional right and . . . whether the district court was correct in its

 procedural ruling.” Id.

        Our consideration of Ainsworth’s request for a COA must incorporate the

 “deferential treatment of state court decisions” mandated by the Antiterrorism and

 Effective Death Penalty Act of 1996 (AEDPA). Dockins v. Hines, 374 F.3d 935, 938

 (10th Cir. 2004). We therefore “look to the District Court’s application of AEDPA to

 [Ainsworth’s] constitutional claims and ask whether that resolution was debatable

 amongst jurists of reason.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

        We liberally construe Ainsworth’s pro se filings, but we may not act as his

 advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

                                      III. DISCUSSION

 A.     Denial of § 2254 petition

        Ainsworth first argues that in denying his § 2254 petition, the district court did not

 afford his pro se filings a liberal construction when it said that because Ainsworth “did

 not acknowledge the standard of review, he did not even begin to meet his burden to

 show that the Utah Supreme Court applied the wrong United States Supreme Court

 precedent and/or unreasonably applied that precedent.” R., Vol. II at 37. Ainsworth

 contends he was not required to cite any legal authorities in the district court because this

 court’s instructions to pro se litigants seeking a COA state that such litigants are

 encouraged, but not required, to cite legal authorities.

                                                6
Appellate Case: 21-4038       Document: 010110641803          Date Filed: 02/07/2022       Page: 7



        This argument fails for several reasons. First, the district court did not deny the

 petition because of any failure to cite cases regarding the standard of review. Rather, the

 court observed only that Ainsworth had not properly framed his argument by identifying

 any United States Supreme Court precedent the USC might have misapplied. The district

 court made this clear later in its decision when it stated it was “den[ying] habeas-corpus

 relief” because Ainsworth had “not met his burden of finding on-point United States

 Supreme Court precedent and arguing that the Utah Supreme Court unreasonably applied

 it.” Id. at 39. Second, our instructions to pro se litigants seeking a COA do not apply in

 the district court, and Ainsworth has not suggested the district court instructs pro se

 habeas petitioners that they need not cite any legal authorities. Third, even if pro se

 habeas petitioners are not required to cite legal authority in the district court, the district

 court in this case reported that it had “searched for on-point United States Supreme Court

 precedent to assess whether [the] Utah Supreme Court unreasonably applied the

 rational-basis analysis” and had “found nothing on-point.” Id. Hence, reasonable jurists

 would not debate whether the district court afforded Ainsworth’s pleadings the liberal

 construction to which they were entitled.

        Ainsworth also argues that the USC did not rule on the merits of his substantive

 due process claim when it declined to treat the claim separately but instead considered it

 “a mere restatement of the uniform operation challenge.” Ainsworth, 423 P.3d at 1233

 n.3. He therefore posits that § 2254(d)’s deferential review does not apply. We conclude

 reasonable jurists would not debate the district court’s interpretation of the USC’s

 statement to mean the USC rejected any due process claim for the same reasons it

                                                 7
Appellate Case: 21-4038      Document: 010110641803          Date Filed: 02/07/2022      Page: 8



 rejected his uniform-operation challenge and therefore was a merits adjudication. The

 USC expressly stated it was doing so when it explained that although Ainsworth

 “vaguely asserts a due process basis for his [rational basis] challenge[,] . . . he does not

 identify a distinct basis in the Due Process Clause for his constitutional challenge.” Id.

 The USC determined Ainsworth had “just recast[] his uniform operation arguments in

 due process terms,” arguing “that the measurable substance classification falls short

 under the Due Process Clause because there is no rational basis for punishing the

 (purportedly lesser) measurable substance offense more harshly than the DUI offense.”

 Id. For these reasons, the USC elected not to “treat the due process claim separately in

 [its] opinion,” but instead “treat[ed] it as Ainsworth does—as a mere restatement of the

 uniform operation challenge—and reject[ed] it for [the] reasons set forth” in its

 discussion of the uniform-operation challenge. Id. (emphasis added). Clearly, the USC

 considered and rejected the due process argument on the merits. And contrary to

 Ainsworth’s argument, the district court did the same.

        Ainsworth next advances a semantic argument that does not withstand

 examination. In describing the DUI and measurable-substance offenses, the district court

 characterized them as “analogous.” R., Vol. II at 33. Ainsworth contends the court’s

 recognition of the two offenses as “analogous” contradicts its conclusion that the USC’s

 rational-basis analysis is constitutional. We disagree. The district court did not rule that

 the USC’s rational-basis analysis was constitutional. It held that Ainsworth failed to

 show that the USC’s analysis was unconstitutional. Furthermore, “analogous” does not

 mean “identical”; it means “similar or comparable to something else either in general or

                                               8
Appellate Case: 21-4038     Document: 010110641803         Date Filed: 02/07/2022     Page: 9



 in some specific detail.” Merriam-Webster.com Dictionary, “analogous,”

 https://www.merriam-webster.com/dictionary/analogous (last visited Jan. 26, 2021). The

 district court’s use of “analogous” does not contradict its denial of Ainsworth’s § 2254

 petition.

        Ainsworth also takes issue with the USC’s merits analysis. He argues that because

 Schedule I and II drugs are necessarily included in the DUI scheme’s reference to “any

 drug,” Utah Code Ann. § 41-6a-502(1)(b), “[t]here is no rational basis, or legitimate

 governmental objective, for punishing individuals who have ‘any measurable amount’ of

 a controlled substance in their body more harshly than individuals who have an

 incapacitating amount of a controlled substance in their bodies,” COA Appl. at 21

 (emphasis omitted).

        This argument misses the § 2254(d)(1) target. In the absence of “a fundamental

 liberty interest protected by the Due Process Clause,” the Constitution requires only that a

 law “be rationally related to legitimate government interests.” Washington v.

 Glucksberg, 521 U.S. 702, 728 (1997). 4 But the substantive-due-process question in

 federal habeas is not, as Ainsworth appears to argue, whether the Utah legislature had a

 rational basis for increasing the penalty for drivers who negligently cause serious bodily

 harm or death with a measurable amount of a Schedule I or II substance in their bodies,


        4
           In the district court, Ainsworth argued only that his due process rights were
 violated because the measurable-substance statute “is not rationally related to a legitimate
 state interest.” R., Vol. I at 196; see also id. at 207-10 (additional rational-relationship
 argument). He repeats that argument here and does not suggest any form of heightened
 scrutiny applies.

                                              9
Appellate Case: 21-4038      Document: 010110641803          Date Filed: 02/07/2022      Page: 10



  regardless of impairment. The question is whether the USC’s decision that the legislature

  had a rational basis for doing so “was contrary to, or involved an unreasonable

  application of, clearly established Federal law, as determined by the Supreme Court of

  the United States,” § 2254(d)(1). 5

         As recounted above, the USC explained why the distinction drawn between DUI

  and measurable-substance offenses has a rational basis. The first step in determining

  whether the USC’s determination was contrary to or an unreasonable application of

  United States Supreme Court precedent is to identify the relevant Supreme Court

  precedent. See House v. Hatch, 527 F.3d 1010, 1018 (10th Cir. 2008) (“The absence of

  clearly established federal law is dispositive under § 2254(d)(1).”). Ainsworth has never

  identified, nor are we aware of, a Supreme Court case indicating that the USC’s decision

  is contrary to clearly established federal law, which occurs when (1) “the state court

  applies a rule that contradicts the governing law set forth in Supreme Court cases” or

  (2) “the state court confronts a set of facts that are materially indistinguishable from a

  decision of the Supreme Court and nevertheless arrives at a result different from that

  precedent.” Id. (brackets and internal quotation marks omitted).




         5
           The alternative basis for granting habeas relief under § 2254(d), that a state
  court’s decision “was based on an unreasonable determination of the facts in light of the
  evidence presented in the State court proceeding,” § 2254(d)(2), applies to matters of
  “historical fact,” not “mixed question[s] of law and fact” or “legal determination[s],”
  Gilson v. Sirmons, 520 F.3d 1196, 1233-34 (10th Cir. 2008). Section 2254(d)(2) is
  inapplicable here because the underlying issue in this case—whether the differing
  penalties established by the DUI and measurable-substance provisions violate substantive
  due process—is a constitutional question, not solely a matter of historical fact.
                                               10
Appellate Case: 21-4038      Document: 010110641803           Date Filed: 02/07/2022      Page: 11



         Nor has Ainsworth identified any Supreme Court precedent that the USC might

  have unreasonably applied. “A state court decision involves an unreasonable application

  of clearly established federal law when it identifies the correct governing legal rule from

  Supreme Court cases, but unreasonably applies it to the facts.” Id. Arguably, the only

  “governing legal rule” here is the rational-basis test, but it is “one of the most deferential

  formulations of the standard for reviewing legislation,” United States v. Comstock,

  560 U.S. 126, 151 (2010) (internal quotation marks omitted) (Kennedy, J., concurring in

  judgment). To satisfy that test, a “‘law need not be in every respect logically consistent

  with its aims to be constitutional. It is enough that there is an evil at hand for correction,

  and that it might be thought that the particular legislative measure was a rational way to

  correct it.’” Id. (quoting Williamson v. Lee Optical of Okla., Inc., 348 U.S. 483, 487-88

  (1955)).

         When encountering a general rule such as the rational-basis test, courts have

  “more leeway . . . in reaching outcomes in case-by-case determinations.” Harrington v.

  Richter, 562 U.S. 86, 101 (2011) (internal quotation marks omitted). Thus, “[a]n

  application of Supreme Court law may be incorrect without being unreasonable.”

  Stouffer v. Trammell, 738 F.3d 1205, 1221 (10th Cir. 2013). Importantly, a decision is

  objectively unreasonable “only if all fairminded jurists would agree that the state court

  got it wrong.” Id. (internal quotation marks omitted); see Williams v. Taylor, 529 U.S.

  362, 409-10 (2000) (determining whether there has been an unreasonable application of

  clearly established federal law is an objective inquiry).



                                                11
Appellate Case: 21-4038      Document: 010110641803          Date Filed: 02/07/2022      Page: 12



         Having examined the USC’s reasoning and taking into account the leeway the

  general rational-basis test affords courts, we conclude that not all fairminded jurists

  would agree that the USC “got it wrong” when it concluded that “Schedule I and II drugs

  are those viewed as having a greater potential for abuse and a greater risk of dependence

  than other controlled substances,” Ainsworth, 423 P.3d at 1234, and that the Utah

  “legislature apparently . . . considered the use of a Schedule I or II drug a sufficient

  concern that it deemed the mere presence of such a substance adequate to trigger a

  second degree felony—even without proof of impairment,” id. at 1235. The fact that

  negligently operating a motor vehicle and causing serious bodily injury or death with an

  impairing amount of a Schedule I or II controlled substance in the body could be a

  third-degree felony under the DUI scheme’s reference to “any drug” is not an

  inconsistency that renders irrational the decision to increase the penalty to a

  second-degree felony based on any measurable amount of such a substance. Fairminded

  jurists could not disagree with the USC’s conclusion that it was the Utah legislature’s

  prerogative to view the presence of a Schedule I or II controlled substance as a more

  significant aggravator than impairment.

         For the foregoing reasons, we conclude that reasonable jurists would not debate

  the correctness of the district court’s denial of Ainsworth’s § 2254 petition. Accordingly,

  we deny a COA to appeal the judgment denying the petition.

  B.     Post-judgment motion and request for authorization under § 2244(b)

         The remainder of Ainsworth’s COA Application either concerns the district

  court’s denial of his post-judgment motion or reiterates substantive habeas claims he

                                                12
Appellate Case: 21-4038     Document: 010110641803         Date Filed: 02/07/2022     Page: 13



  asserted in that motion. The court determined that the motion, nominally filed under

  Federal Rule of Civil Procedure 60(b), was an unauthorized second or successive § 2254

  petition. See 28 U.S.C. § 2244(b)(2)-(3) (setting out requirements and authorization

  procedures for filing second or successive § 2254 petitions).

         In his COA Application, Ainsworth effectively concedes his “Motion For Relief”

  (i.e., his post-judgment motion) was a successive habeas petition, because he asks us to

  “grant him authorization to proceed with his Motion For Relief (‘new issues’).” COA

  Appl. at 41. And our own review confirms that his post-judgment motion was not a true

  Rule 60(b) motion. Ainsworth’s motion did not raise any “defect in the integrity of the

  federal habeas proceedings,” which is not subject to the authorization requirement for

  second or successive § 2254 petitions. Gonzalez v. Crosby, 545 U.S. 524, 532 (2005).

  He instead advanced “new ground[s] for relief” or “attack[ed] the federal court’s previous

  resolution of a claim on the merits,” which do require prior authorization. Id. (emphasis

  omitted). Specifically, Ainsworth asserted federal constitutional claims regarding his

  conviction and sentence under the Equal Protection, Due Process, and Privileges and

  Immunities Clauses. He asked the district court to apply the rule of lenity. He argued

  that the blood draw that detected methamphetamine in his system violated his Fourth

  Amendment rights. He asserted that his guilty plea was not knowing and voluntary. And

  he contended that his counsel was ineffective. 6 Because these claims presented new


         6
           He also alleged he had inadequate access to a law library and sought relief under
  the Utah Constitution. The district court informed Ainsworth that his access claim must
  be asserted in a separate action under 42 U.S.C. § 1983 and that federal habeas relief is
  available only for errors of state law.
                                              13
Appellate Case: 21-4038        Document: 010110641803            Date Filed: 02/07/2022       Page: 14



  grounds for habeas relief or took issue with the district court’s previous merits resolution,

  reasonable jurists would not debate the correctness of the district court’s denial of the

  post-judgment motion as an unauthorized second or successive § 2254 petition.

         Ainsworth also argues that the district court erred in refusing to transfer the

  motion to this court for authorization. See In re Cline, 531 F.3d 1249, 1252 (10th Cir.

  2008) (“When a second or successive § 2254 . . . claim is filed in the district court

  without the required authorization from this court, the district court may transfer the

  matter to this court if it determines it is in the interest of justice to do so . . . .”). But he

  does not address the district court’s reason for refusing to do so, which was that all of the

  claims advanced in his motion were subject to anticipatory procedural bar. 7 He argues

  only that when the district court characterized the DUI and measurable-substance

  provisions as “analogous,” it “opened the door” for him to raise new issues because the

  court’s statement constitutes “newly discovered evidence” for Rule 60(b)(2) purposes.

  COA Appl. at 28-29. But the statement is not “evidence,” so this argument is meritless,

  even if construed as an attempt to satisfy § 2244(b)(2)(B), which allows the filing of a

  second or successive § 2254 claim based on a previously undiscoverable “factual

  predicate.” And to the extent this argument is an attempt to satisfy § 2244(b)(2)(A),

  which allows the filing of a second or successive § 2254 claim if a petitioner “shows that

  the claim relies on a new rule of constitutional law, made retroactive to cases on


         7
           “Anticipatory procedural bar occurs when the federal courts apply procedural bar
  to an unexhausted claim that would be procedurally barred under state law if the
  petitioner returned to state court to exhaust it.” Anderson v. Sirmons, 476 F.3d 1131,
  1139 n.7 (10th Cir. 2007) (internal quotation marks omitted).
                                                  14
Appellate Case: 21-4038      Document: 010110641803          Date Filed: 02/07/2022      Page: 15



  collateral review by the Supreme Court, that was previously unavailable,” the argument

  necessarily fails, because Ainsworth relies on the district court’s statement in this case,

  not on any Supreme Court precedent.

         We conclude that Ainsworth has not met his burden to show reasonable jurists

  could debate the correctness of the district court’s refusal to transfer the motion to this

  court. We need not elaborate on the specific grounds the district court gave for doing so.

  See Reedy v. Werholtz, 660 F.3d 1270, 1275 (10th Cir. 2011) (explaining that when an

  “opening brief does not challenge the [district] court’s reasoning on [a] point[,] . . . [w]e

  . . . do not address the matter”). But we note that a more fundamental reason dooms

  Ainsworth’s challenge to the district court’s refusal to transfer the motion and his request

  in this court that we grant authorization—his wholesale failure to address the

  § 2244(b)(2) requirements for authorization of a successive petition. Even if Ainsworth

  had attempted to address those requirements, he would have failed, because none of the

  claims in his motion rely on a new rule of constitutional law that the Supreme Court has

  made retroactively applicable on appeal, § 2244(b)(2)(A), or on any factual predicate he

  could not have previously discovered “through the exercise of due diligence,”

  § 2244(b)(2)(B)(i). Accordingly, reasonable jurists would not debate whether the

  interests of justice required the district court to transfer the post-judgment motion to this

  court for authorization.

         For the foregoing reasons, we deny a COA to appeal the dismissal of the

  post-judgment motion. We also deny Ainsworth’s express request that we authorize



                                                15
Appellate Case: 21-4038      Document: 010110641803         Date Filed: 02/07/2022        Page: 16



  filing of his post-judgment motion as a second or successive § 2254 petition because he

  fails to meet the standards for authorization in § 2244(b)(2).

                                     IV. CONCLUSION

         We deny a COA and dismiss this matter. We also deny authorization to file the

  post-judgment motion as a second or successive § 2254 petition. The denial of

  authorization “shall not be appealable and shall not be the subject of a petition for

  rehearing or for a writ of certiorari.” 28 U.S.C. § 2244(b)(3)(E). We grant Ainsworth’s

  IFP motion but remind him that he is required to pay the full amount of the appellate

  filing and docketing fees immediately. See 28 U.S.C. § 1915(a)(1) (excusing only

  “prepayment of fees” (emphasis added)).


                                                Entered for the Court


                                                Nancy L. Moritz
                                                Circuit Judge




                                               16